Citation Nr: 1624204	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for melanoma and melanoma residuals, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hyperaldosteronism, to include as due to herbicide exposure.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to an initial compensable evaluation for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Clyde Bennett Gore, Jr., Attorney


ATTORNEY FOR THE BOARD

Cheri Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1968 until July 1969, with service in the Republic of Vietnam for which he was awarded, inter alia, a Purple Heart and a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals on appeal from May 2012 rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his March 2014 substantive appeal, the Veteran limited his appeal to the issues reflected on the Title page of this document, and further requested a hearing before a Member of the Board.  In an April 2015 letter, the Veteran's attorney indicated that the Veteran desired to withdraw his hearing request.  Accordingly, the Veteran's hearing request is deemed withdrawn.

This case consists of documents in the Veteran's paper claims folder, as well as electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA (VVA) paperless claims processing systems.  Additional relevant documents in VBMS include medical records, the Veteran's April 2015 hearing request withdrawal, a December 2015 private medical opinion, and argument from the Veteran's attorney.  The Board has reviewed all relevant documents in VBMS and VVA, and found the relevant documents in VVA to be duplicative of the documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of these records.

The issue of entitlement to an initial compensable evaluation for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's melanoma and residuals thereof are at least as likely as not proximately due to his herbicide exposure.

2.  The Veteran's bilateral hyperaldosteronism is an endocrinopathy that manifested to a compensable degree within one year of separation from active duty.

3.  The Veteran's left ear sensorineural hearing loss had its onset during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for melanoma and melanoma residuals are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral hyperaldosteronism are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).

3.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims of entitlement to service connection are moot.  

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2015).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including endocrinopathies and sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015).

An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015).  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Veteran's service personnel records demonstrate that he served in the Republic of Vietnam from September 1968 to March 1969.

1.  Melanoma

The Veteran seeks entitlement to service connection for melanoma and residuals of melanoma removal due to herbicide exposure.  Although the Veteran served in the Republic of Vietnam during the Vietnam era, the Veteran's diagnosed melanoma and residuals thereof is not one of the enumerated disabilities that are presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, the claim of service connection on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply here.  The Veteran may still establish service connection for melanoma and residuals thereof due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Private medical records from Carolina Dermatology show invasive malignant melanomas excised in December 1998 and March 2002 without recurrence.  The Veteran's history of melanoma requires him to present for dermatology appointments every six months.

In December 2015, the Veteran obtained a private medical opinion from Dr. RH.  Dr. RH opined that it was at least as likely as not that the Veteran's melanoma was etiologically related to his exposure to Agent Orange.  In support of that opinion, Dr. RH cited to epidemiologic studies that showed an excess incidence of melanoma among Air Force Veterans responsible for the aerial spraying of Agent Orange in Vietnam.  Dr. RH explained that medical studies have suggested that exposure to environmental chemicals such as Agent Orange contributes to melanoma progression though stimulation of the expression and activity of the matrix metalloproteinases.  Dr. RH then reasoned that, as a rifleman performing combat operations in Vietnam, the Veteran was likely exposed to a sufficient amount of Agent Orange that at least as likely as not caused his malignant melanoma.  

Based on the foregoing, the Board finds that entitlement to service connection for melanoma and residuals thereof is warranted.  The Veteran has had two melanomas excised and receives ongoing treatment to prevent recurrences.  The medical opinion of record supports an etiological relationship between the melanoma and his exposure to Agent Orange while serving in Vietnam.  That medical opinion was based on a full review of the Veteran's medical history and claims folder, considered relevant medical literature, and was supported by an adequate rationale.  Therefore, Dr. RH's medical opinion is adequate and afforded significant probative weight.  There is no conflicting medical evidence of record.  Accordingly, service connection for melanoma and melanoma residuals due to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110; 5107, 38 C.F.R. § 3.102, 3.303.

2.  Bilateral Hyperaldosteronism

The Veteran seeks entitlement to service connection for bilateral hyperaldosteronism, claimed as due to herbicide exposure.

Endocrinopathies are chronic diseases listed in 38 C.F.R. § 3.309(a), which are subject to the presumptive service-connection provisions of 38 C.F.R. § 3.307.  An endocrinopathy is "[a] disorder in the function of an endocrine gland[.]" Stedman's Medical Dictionary, 592 (27th ed. 2000).  Primary aldosteronism is "adrenocortical disorder caused by excessive secretion of aldosterone and characterized by headaches, ... hypertension, potassium depletion, [and] hypokalemic alkalosis[.]" Id. at 44.  Aldosterone is produced in the adrenal cortex, and the adrenal gland is part of the endocrine system.  Id. at 44, 591.  Thus, primary aldosteronism is an endocrinopathy subject to presumptive service connection.  See 38 C.F.R. § 3.307.

In an August 1969 letter, a friend of the Veteran reported that in July 1969, while playing softball, the Veteran fell to the ground with a sudden onset of terrible pain in his head.  In a July 1969 private medical record, it was reported that the Veteran had high blood pressure, and that his headaches were possibly secondary to his high blood pressure.  In September 1969, the Veteran filed a claim for service connection for headaches, which was denied as he failed to report for his scheduled VA examination on advice from his private doctor.  Hospital records from August 1969 show that the Veteran was diagnosed with labile hypertension with headaches possibly secondary to the Veteran's hypertension.  

In a February 2003 private medical record, the Veteran presented for an assessment of hypokalemia, which was first noted in August 2000.  In March 2003, an impression of hypokalemia with hypertension was advanced.  Following diagnostic testing in March 2003, the diagnosis was primary hyperaldosteronism.

In a March 2011 letter, the Veteran's treating endocrinologist Dr. JRB reported that the Veteran had hypertension related to hyperaldosteronism.  Dr. JRB also reported that treatment of the Veteran's hyperaldosteronism had been difficult, and that medical therapy had not completely normalized his blood pressure.

In December 2015 the Veteran secured a medical opinion from a private physician, Dr. RH.  Upon review of the Veteran's medical history, the Veteran's claims file, and pertinent medical literature, Dr. RH opined that the Veteran's hyperaldosteronism was a cause of the Veteran's hypertension, and had its onset in July 1969 as evidenced by the Veteran's documented hypertension at that time.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral primary hyperaldosteronism is warranted as it manifested to a compensable degree within one year of separation from service.  In reaching this conclusion, the Board places great weight on the March 2011 letter from Dr. JRB and the December 2015 opinion from Dr. RH.  Dr. JRB, who at the time of the letter had treated the Veteran for 9 years, stated that the Veteran's hypertension was related to his hyperaldosteronism; and Dr. RH, upon review of the Veteran's medical history and claims file, opined that the Veteran's hyperaldosteronism had its onset in 1969 as evidenced by the Veteran's diagnosis of labile hypertension at that time.  Thus, the Veteran's hyperaldosteronism manifested within one year of separation from service, and is therefore presumptively service connected.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a).

3.  Left Ear Hearing Loss

The Veteran asserts his left ear hearing loss is related to hazardous noise as a rifleman during combat operations in Vietnam.  The Veteran is service connected for right ear hearing loss; exposure to acoustic trauma has been conceded.  

Sensorineural hearing loss is considered an organic disease of the nervous system that is also subject to the presumptive provisions of 38 C.F.R. § 3.307 and 3.309(a).  For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran's service treatment records show that upon entrance into service, left ear hearing acuity was within normal limits.  Upon separation from service, the auditory threshold for the left ear at 500 Hertz was 50 decibels.  Thus, left ear hearing loss for VA purposes was noted upon separation.  38 C.F.R. § 3.385.

The Veteran was afforded an audiometric evaluation in December 2011.  At that time the Veteran's hearing acuity in his left ear measured as follows: 

Hertz
1000
2000
3000
4000
Average
Left Ear
10
25
45
60
35

The audiologist diagnosed sensorineural hearing loss of the left ear, and opined that the Veteran's left ear hearing loss was less than likely related to his military service.  In support of that opinion, the examiner stated that there was no evidence of significantly worsening left ear hearing loss in service, and that the Veteran's low frequency hearing loss noted upon separation was likely transient.  

In his January 2013 notice of disagreement, the Veteran credibly testified that he experienced symptoms of bilateral hearing loss following service, but that he did not seek treatment until he began having marked difficulty hearing conversations.

Based on the foregoing, the Board finds that entitlement to service connection for left ear hearing loss is warranted.  The Veteran has a current diagnosis of left ear hearing loss and hearing loss of the left ear was noted in service.  The Board affords little probative weight to the medical opinion by the December 2011 VA audiologist as it failed to provide an adequate rationale for the conclusion that the low frequency hearing loss noted upon separation was transient, and failed to adequately consider whether the Veteran's left ear hearing loss could otherwise be etiologically related to acoustic trauma sustained in service.  Instead, the Board finds that the presence of in-service diagnosis of left ear hearing loss, a current hearing loss disability, and the Veteran's testimony the continuity of his left ear hearing loss is sufficient to establish support a finding that hearing loss manifested during service and has been present since that time.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Accordingly, service connection for left ear hearing loss is granted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385.


ORDER

Service connection for melanoma and melanoma residuals is granted.

Service connection for bilateral hyperaldosteronism is granted.

Service connection for left ear hearing loss is granted.


REMAND

Since his December 2011 VA audiology evaluation, the Veteran and his attorney have asserted that his right ear hearing loss has increased in severity.  See December 2015 Additional Evidence and Argument.  Thus, remand is necessary to assess the current severity of the Veteran's right ear hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiology evaluation to determine the current severity of the Veteran's service-connected bilateral hearing loss. The claims folder must be made available to the audiologist performing the evaluation and the audiologist is asked to indicate that he or she has reviewed the claims folder. All indicated tests should be accomplished, and all clinical findings should be reported in detail.

The audiologist should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  The audiologist must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  Review the evaluation report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


